Warner, J.
There was no error in the judgment of the Court below in sustaining the demurrer to the complainant’s bill. Inasmuch as the law makes no exception as to the eviction of a tenant who is unable to give bond and security on account of his poverty, a Court of Equity cannot make one, but is as much bound, by the positive law of the land in such cases, as a Court of law would be. Equity follows the law, where the rule of law is applicable, and the analogy of the law, where no rule is directly applicable: Code, 3028. The statute law *183of the State, in relation to landlord and tenant, cannot be altered or changed by simply changing the forum in which the remedy is sought.
Let the judgment of the Court below be affirmed.